Citation Nr: 1732365	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. J. Sico, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2004 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  Rating Decision issued in April 2010 by the Department of Veterans Affairs (VA) in the Portland, Oregon Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims file.  The case was Remanded in May 2015, and has since been returned to the Board.  


FINDING OF FACT

The Veteran does not have an objectively confirmed diagnosis of obstructive sleep apnea.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and to Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  With no procedural questions to be addressed the claim is ready for disposition.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  A review of the Veteran's service separation form shows that while on active service, his military occupational specialty at the time of his separation was a rifleman, which included deployment to Iraq as a sniper team leader.  He contends that he has had a sleeping problem since his service.  As will be discussed below the service treatment records, VA medical records and private medical records do not provide an objective diagnosis of obstructive sleep apnea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310.  However, VA will not concede that a nonservice-connected disease or injury, was aggravated by a service-connected disease or injury, unless the baseline level of severity of the nonservice-connected disease or injury, is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation, and the receipt of medical evidence, establishing the current level of severity of the nonservice-connected disease or injury.  Id.

Also, certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran was given a provisional diagnosis of obstructive sleep apnea in March 2011, which was not within one year of separation.  Further, obstructive sleep apnea is not considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for sleep apnea on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Turning to the case, a review of the Veterans service treatment records reflects pertinent complaints of sleeping problems, snoring, a broken nose, and the Veterans lay statement reflecting his belief he suffered from sleep apnea.  In November 2008 the Veteran received the Epworth Sleep Scale questionnaire in-service, which was subjectively scored 20 out of 24.  This score is indicative of the need to see a specialist, however no specialist was seen in-service.  Also, a thorough review of the in-service treatment records fails to show a diagnosis of obstructive sleep apnea.  In addition, there is no evidence any breathing assistance devices ever prescribed for the Veteran in-service.  

Post service, in April 2011, the Veteran received a VA examination.  This examination was stated as being performed because of the Veterans reported a history of sleep apnea.  The report also indicated the Veteran brought copies of a sleep study to the VA examination, but the examiner indicated there was no conclusion in the study.  The Veteran stated this sleeping problem manifested "after I broke my nose in December of 2008" which according to the service treatment record was broken in November 2008.  However, the Veteran stated he was never given a continuous positive airway pressure (CPAP) machine.  Also, as per the Veteran, a medical provider told him that he "...definitely [had] sleep apnea."  On physical examination, the Veteran appeared to the examiner in excellent general health.  His heart had a normal rate, a sinus rate with no murmur, rub, or PVCs.  Lungs were completely clear with good breath sounds bilaterally.  Here, the Veteran was provisionally diagnosed with sleep apnea, and was scheduled for a sleep study to confirm it.  However, the examiner reserved the right to amend the provisional diagnosis when the sleep study results were available.

The aforementioned sleep study was performed in April 2012 by a private medical provider.  The study's recording time was 513 minutes.  Total sleep time was 487.5 minutes giving a sleep efficiency of around 95 percent.  Latency to sleep onset was 0.5 minutes.  Latency to REM sleep, after sleep onset, was 106 minutes.  There was no arousal from respiratory events and the spontaneous arousal index was 8.5.  The Veteran slept 4.0 hours supine, and 4.1 hours on his right side.  He had some brief light-to-loud snoring early in the study but for most of the study reflected quiet sleep.  There were no central or obstructive events seen on this study. The apnea-hypoxia index was zero.  The oxygen saturation remained generally in the mid-90's and occasionally in the high 90's.  No hypoxemia was seen.  The apnea-hypopnea index was zero.  The Veteran had short sleep latency, but his sleep was well consolidated with no unusual findings.  The examiner opined that the study was "unremarkable".  The impression was indicated to be one of primarily snoring, with no evidence of any significant sleep disordered breathing.

In April 2012, a VA examiner provided a report which referenced the sleep study results which were entered into the claims file in May 2012.  Subjectively here, the Veteran reported he was sleepy throughout the day due to only sleeping four to six hours a night which affected his driving ability.  He stated he takes three naps a day for approximately one to two hours, which caused him to have "a very loose" work schedule.  The examiner accepted the Veterans representation as to his symptoms, and found them attributable to sleep apnea, specifically persistent daytime hypersomnolence.  However, the report did not conclude with a diagnosis of sleep apnea and no CPAP machine was prescribed.  Also it was noted the Veteran not taking any medications to alleviate his symptoms.  The examiner also stated the condition claimed, was less likely than not (less than 50 percent probability) incurred in, or caused by, the claimed in-service injury, event, or illness. 

As part of the claims file the Veterans private medical records were obtained.  The records reflected multiple medical visits.  The first note was in September 2009 with no reference to any sleep disorders.  Another record dated September 2010 reflected the Veteran appeared for treatment regarding sleep problems due to stress, anxiety and anger.  At this time the private provider diagnosed the Veteran with a sleep disturbance and increased anger and anxiety.  However, no objective testing was ordered and no CPAP machine prescribed.  There was an additional treatment note where the Veteran appeared for a sleep disturbance follow-up in September 2010.  The Veteran again reported not sleeping well and it was associated with anxiety and increased anger.  The provider restated the diagnosis of a sleep disturbance and ordered medication to assist the Veteran sleeping.  However, again no objective testing was ordered and no CPAP prescribed.  The next treatment record reflected the Veteran was seen in May 2012 which reflected a diagnosis of a sleep disorder.  However, no objective testing and no CPAP prescribed.  The Veterans medication was continued to assist his sleep.  The next treatment note was in July 2012, which again diagnosed a sleep disorder and continued medication, but no objective testing or CPAP prescribed.  The next treatment record was in August 2012.  This record did not reflect any diagnosis of a sleep related disorder at all, but a finding of fatigue.  Also the record indicated no objective testing and no CPAP prescribed.  The last treatment note provided was from January 2013.  This record reflected no diagnoses of any sleep related disorder whatsoever, no objective testing, and again no CPAP prescribed.  

In April 2013 the Veteran returned to VA for examination regarding his nose problems.  The Veteran reported multiple episodes of blunt nasal trauma while in service.  The examiner indicated that the Veteran had a chronic fixed left nasal obstruction.  The Veteran was diagnosed with a deviated nasal septum which became service connected.  However, the examination indicated that the nasal septum was not at least 50 percent bilaterally obstructed.  In regards to the question of obstructive sleep apnea, the examination was silent as to any evidence reflecting that the deviated septum was in any way causing a sleep disorder. 

In April 2015 the Veteran appeared before the undersigned for a video hearing.  During the hearing the Veteran through his representative indicated that the RO conceded in March 2012 that the service treatment records "showed concern for sleep apnea."  Tr.4-5.  This is the case, but there is no diagnosis of obstructive sleep apnea in them.  In addition the Veteran raised his belief that the sleep study was done incorrectly.  The Veteran stated "[t]he sleep study [left him in]  the upright position, it opened up my passages because I was upright, and it allowed me to...breathe without going into snoring or...sleep apnea..."  Tr.5.  Also, the Veteran indicated he believes he has had a sleeping problem which first manifested in "2006, 2007 or early 2007."  Tr.10. Further the Veteran indicated his belief that the service connected deviated septum is somehow causing a sleeping problem and referenced some medical literature to support this belief at the hearing. Tr.10. 

To the extent that the Veteran has asserted his personal beliefs that there exists a medical relationship between his service connected deviated septum to a sleeping problem, or that the sleep study was improperly administered, his statements provide no basis for granting the claim.  The etiologies of such complex medical questions are not ones which are identifiable by lay observation or beliefs.  
While the Veteran is certainly capable of testifying as to when he sleeps or not, or others telling him he snores at night when asleep, he is not competent to provide a causal connection between a deviated septum and obstructive sleep apnea or the propriety of the administration of a sleep study.  The Veteran himself has not demonstrated that he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests or imaging studies, and an understanding of the anatomical systems and any related disorders thereto.  Accordingly, he is not able to provide an opinion as to the causation of a disorder or the administration of a sleep study.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Irrespectively, accepting the Veterans statements at face value, he does not have a medically confirmed diagnosis of obstructive sleep apnea.  This is required for a finding of entitlement.  In fact the objective medical findings are averse to such a finding.

In December 2015 in accordance with the spirit and intent of the Boards May 2015 decision, VA prepared a disability benefits questionnaire.  The examiner using the Acceptable Clinical Evidence (ACE) process, in lieu of additional in person evaluation stated that the existing medical evidence provided sufficient information to fairly evaluate the claim.  The examiner reported that the Veteran does not have a diagnosis of sleep apnea.  The examiner reviewed the Veterans symptoms of snoring and daytime sleepiness.  Also it was reflected that as a result of the Veterans history, a polysomnogram was done and it was negative for apnea.  Also, the examiner reflected the Veteran does not take medication to control a sleep disorder, nor does he use any breathing assistance device, or a CPAP machine.  The examiner did report the Veteran had symptoms that can be attributable to sleep apnea, namely, persistent daytime hypersomnolence and snoring.  Significantly, there was no finding of an impact on his ability to work or a diagnosis of obstructive sleep apnea itself. 

Without the appropriate examination results and a supporting medical opinion which provides a confirmed diagnosis, a favorable decision for entitlement cannot be reached.  In addition, it is not possible to secondarily service connect obstructive sleep apnea to his service connected deviated septum, when there is no medically documented diagnosis of obstructive sleep apnea in the first instance. 

When reviewing the evidence if there was an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, after giving all the benefit of the doubt to the Veteran, there is no objective medical evidence substantiating a diagnosis of obstructive sleep apnea.  As a result there is no doubt left to resolve, or any further intimation to be made in favor of the Veterans claim.  Therefore, the evidence supports an unfavorable finding to entitlement to service connection for obstructive sleep apnea. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for obstructive sleep apnea must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


